Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings
2.          The drawings filed on 04/09/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
3.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.         Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
              Claims 1, 15, recite “a point spread function (PSF) of the imaging device”.  However, the claims do not disclose, explain or define the meaning of wording “point spread function (PSF)”.  In the other words, the claims must include the definition/explanation/function for the wording “point spread function (PSF)” with its necessary parameters.  


Allowable Subject Matter
5.	Claims 1-18 would be allowable if the rejection under 112 were overcome.
6.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, and 15. 
7.          As claims 1 and 15, the prior art of record taken alone or in combination, fails to disclose or render obvious a method/system of transparent optical material inspection comprising transmitting at least one sheet of light at an object with the transparent optical material, at least one sheet of light has contacted the transparent optical material; and wherein a width of at least one of the at least one sheet of light is not wider than a point spread function (PSF) of the imaging device; in combination with the rest of the limitations of claims 1 and 15.

Conclusion

8.          The references of Dai et al. (U.S. Pub No. 2021/023995) discloses near-infrared II light sheet microscopy with excitation and emission up to between about 1320 nm and about 2400 nm, respectively, for optical sectioning through live tissues but do not teach transmitting at least one sheet of light at an object, wherein a width of at least one of the at least one sheet of light is not wider than a point spread function (PSF) of the imaging device.
         The references of Wolleschensky et al. (U.S. Pub No. 2011/0036996) discloses an apparatus and method for high spatial resolution imaging of a sample's structure, have a 
distribution density which is greater than the inverse of the diffraction-limited resolution volume, with a sharply elongated system PSF (lateral extent determined by the resolution of the 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
October 21, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877